DETAILED ACTION

Specification
The abstract of the disclosure is objected to because “at front” should be changed to --in front-- in line 2, “front” should be changed to --a front-- in line 3, and “front” should be changed to --the front-- in line 4.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph 0009, line 2, “at front” should be changed to --in front--.
In paragraph 0009, line 2, “toward front” should be changed to --toward a front--.
In paragraph 0009, line 4, “front” should be changed to --the front--.
In paragraph 0022, line 5, “at front” should be changed to --in front--.
In paragraph 0022, line 6, “toward front” should be changed to --toward a front--.
In paragraph 0022, line 7, “front” should be changed to --the front--.
Claim Objections
Claim 13 is objected to because of the following informalities:  In line 1, “vehicle” should be changed to --A vehicle--.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-11 and 13 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/Primary Examiner, Art Unit 3614